Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Pub. 2015/0230207 A1) in view of Polley et al. (Polley et al., “40Gbps links using plastic optical fiber”, OSA/OFC 2007).
Regarding claim 18, Wang et al. teaches a method for operating a robotic arm system (FIG. 1 shows a general system comprising a moveable object and a terminal; FIG. 4 shows the details of the moveable object; paragraph [0128] teaches that the payload 414 of FIG. 4 can be a robotic arm), the method comprising: acquiring sensor data using a multiplicity of sensors mounted to a robotic arm (paragraph [0023] teaches that the movable object comprises sensors); transmitting the sensor data from a transmitter incorporated in the robotic arm to an AI processor system external to the robotic arm (paragraphs [0089]-[0090] teach that the sensors collect data and the data is transmitted along the communication link between the movable object and the terminal) via a first optical fiber (paragraph [0064] teaches that the communication wires 112 and 114 may be fiber optics; they are coupled to the communication modules which are transmitters and receivers); processing the sensor data using artificial intelligence (paragraph [0118]: “a robot configured with an artificial intelligence”; without loss of generality, it can be assume that the AI processor system resides in the terminal because it is obvious to rearrange components of a system; the terminal comprises communication modules 108 and 110; paragraph [0061] teaches that the communication modules are transmitter and receiver, together, they form a transceiver); a robotic arm comprising a transmitter, a first sensor (paragraph [0023] teaches that the movable object comprises sensors) to analyze the sensor data, compute robotic arm motion, and generate motion commands (paragraph [0134] teaches that the terminal can be used to control individual elements of the movable object; it is understood that the control signals generated in the terminal are transmitted and sent to the movable object via the link 112 or 114 and received by the communication module of the movable object); and transmitting the motion commands from the AI processor system to a receiver incorporated in the robotic arm via a second optical fiber. The difference between Wang et al. and the claimed invention is that Wang et al. does not teach using gigabit plastic optical fiber. Polley et al. teaches on page 1, the Introduction Section, that perfluorinated plastic optical fiber with low loss, less than 60dB/km in the near infrared, holds the promise to meet future demand for very high bandwidth in very short reach applications. Polley et al. demonstrates in FIG. 4 that the plastic fiber can support up to 40Gbps data rate for a length of 200 meters (see Introduction Section). One of ordinary skill in the art would have been motivated to combine the teaching of Polley et al. with the system of Wang et al. because, comparing to glass optical fiber, plastic optical fiber is cost effective and easy to handle.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use gigabit plastic optical fiber, as taught by Polley et al., in the system of Wang et al.
Claim 1, 3-4, 6, 8-9, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. and Polley et al. as applied to claim 18 above, and further in view of Sullivan et al. (U.S. Patent Application Pub. 2002/0145113 A1).
Regarding claim 1, the combination of Wang et al. and Polley et al. teaches a robotic arm system comprising (FIG. 1 of Wang et al. shows a general system comprising a moveable object and a terminal): an AI processor system (paragraph [0118] of Wang et al.: “a robot configured with an artificial intelligence”); a transceiver electrically coupled to the AI processor system (without loss of generality, it can be assume that the AI processor system resides in the terminal because it is obvious to rearrange components of a system; the terminal comprises communication modules 108 and 110; paragraph [0061] of Wang et al. teaches that the communication modules are transmitter and receiver, together, they form a transceiver); a robotic arm comprising a transmitter, a first sensor (paragraph [0023] of Wang et al. teaches that the movable object comprises sensors) electrically coupled to the transmitter (paragraphs [0089]-[0090] of Wang et al. teach that the sensors collect data and the data is transmitted along the communication link between the movable object and the terminal), a receiver, a first motion actuator electrically coupled to the receiver (paragraph [0134] of Wang et al. teaches that the terminal can be used to control individual elements of the movable object; it is understood that the control signals generated in the terminal are transmitted and sent to the movable object via the link 112 or 114 and received by the communication module of the movable object), and an optical data communication network comprising a first gigabit plastic optical fiber (Polley et al. teaches gigabit plastic optical fiber) which optically couples the transmitter to the transceiver and a second gigabit plastic optical fiber which optically couples the transceiver to the receiver (paragraph [0064] of Wang et al. teaches that the communication wires 112 and 114 may be fiber optics; they are coupled to the communication modules which are transmitters and receivers). The difference between Wang et al. and Polley et al. and the claimed invention is that Wang et al. and Polley et al. do not teach converting electrical signals received from the first sensor into first optical signals and converting optical signals into electrical signals at the receiver. Sullivan et al. teaches in FIG. 3 a controller for controlling operation in a chamber where control signals are sent from the controller to actuators in the chamber and position sensors in the chamber generate signals which are sent to the controller for aligning the position of the substrate 220 with the electron beam source 255. The signals are carried by optical fibers 291.  Sullivan et al. teaches in FIG. 3 and paragraphs [0030] and [0036] optical transmitter 293 for converting electrical signals to optical signals and receiver 294 for converting optical signals to electrical signals. One of ordinary skill in the art would have been motivated to combine the teaching of Sullivan et al. with the modified system of Wang et al. and Polley et al. because electrical signals cannot be transmitted in optical fiber.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use O/E converter and E/O converter for converting signals to/from optical format, as taught by Sullivan et al., in the modified system of Wang et al. and Polley et al.
Regarding claim 3, Wang et al. teaches in paragraphs [0049] and [0089] multiple sensors and in paragraph [0062] any suitable number of communication modules. Sullivan et al. teaches in FIG. 2 and FIG. 5 wavelength division multiplexing (WDM) technique for supporting multiple wavelength channels.
Regarding claim 4, Sullivan et al. teaches in FIG. 5 that the transmitter (293) further comprises an optical multiplexer (295) optically coupled and configured to multiplex the first and second optical signals from the first and second transmit channels into the first gigabit plastic optical fiber (taught by Polley et al.); and the receiver (294) further comprises an optical de-multiplexer (297) optically coupled and configured to de-multiplex the first and second received optical signals from the second gigabit plastic optical fiber into the first and second receive channels respectively.
Regarding claims 6 and 8, Wang et al. teaches in paragraphs [0049] and [0089] multiple sensors and in paragraph [0062] any suitable number of communication modules. Sullivan et al. teaches in FIG. 2 and FIG. 5 wavelength division multiplexing (WDM) technique for supporting multiple wavelength channels. Polley et al. demonstrates in FIG. 4 that the plastic fiber can support up to 40Gbps data rate.
Regarding claim 9, Sullivan et al. teaches in FIG. 5 multiplexer and de-multiplexer for supporting wavelength division multiplying where a single fiber can carry a plurality of wavelength channels.
Regarding claim 11, the combination of Wang et al., Polley et al. and Sullivan et al. does not teach specifically the particular wavelengths of 980, 1271, 1291, 1311, and 1331 nm. However, Polley et al. teaches in the Introduction Section that perfluorinated plastic optical fiber operates in the near infrared range; and it is understood that any wavelengths in the range can be chosen and the choosing of any particular wavelengths does not involve undue experimentation to verify their performance such as loss and non-linear effects. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use channels of wavelengths 980, 1271, 1291, 1311, and 1331 nm for communication in the modified system of Wang et al., Polley et al. and Sullivan et al.
Regarding claim 20, Sullivan et al. teaches in FIG. 5 WDM optical signal having M wavelengths, where M is an integer equal to or greater than 2 wherein the WDM optical signal is carried by a single optical fiber.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Polley et al. and Sullivan et al. as applied to claims 1, 3-4, 6, 8-9, 11 and 20 above, and further in view of Firecomms, “Robotic & Cobotic applications and the use of Plastic Optical Fiber”, 2019; provided in IDS filed 03/03/2020).
Wang et al., Polley et al. and Sullivan et al. have been discussed above in regard to claims 1, 3-4, 6, 8-9, 11 and 20. The difference between Wang et al., Polley et al. and Sullivan et al. and the claimed invention is that Wang et al., Polley et al. and Sullivan et al. do not teach that the robotic arm comprises first through L-th arm links rotatably coupled in series and an end effector movably coupled to the L-th arm link, where L is an integer equal to or greater than 2; the transmitter, first sensor, receiver, and first motion actuator are mounted to the L-th arm link; and the first motion actuator is configured to actuate motion of the end effector relative to the L-th arm link. Firecomms teaches on page 6 a robotic arm with L arm links where sensors are attached to the L-th arm link. One of ordinary skill in the art would have been motivated to combine the teaching of Firecomms with the modified system of Wang et al., Polley et al. and Sullivan et al. to apply the communication modified scheme of Wang et al., Polley et al. and Sullivan et al. to a robotic arm with L arm links because this kind of robotic arms are widely used in manufacturing industries.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the modified communication scheme of Wang et al., Polley et al. and Sullivan et al. to robotic arms with L arm links, as taught by Firecomms.
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Polley et al. and Sullivan et al. as applied to claims 1, 3-4, 6, 8-9, 11 and 20 above, and further in view of Zheng et al. (Zheng et al., “Investigating the Strain, Temperature and Humidity Sensitivity of a Multimode Graded-Index Perfluorinated Polymer Optical Fiber with Bragg Grating”, Sensors Vol. 18, Issue 5, MDPI, May 2018).
Wang et al., Polley et al. and Sullivan et al. have been discussed above in regard to claims 1, 3-4, 6, 8-9, 11 and 20. The difference between Wang et al., Polley et al. and Sullivan et al. and the claimed invention is that Wang et al., Polley et al. and Sullivan et al. do not teach that the first and second gigabit plastic optical fibers each have a graded-index core made of a transparent carbon‒hydrogen bond-free perfluorinated polymer with dopant. However, the characteristics of a perfluorinated polymer optical fiber are well known. For example, Zheng et al. teaches on page 2, first paragraph, “ … substituting the hydrogen of the carbon-hydrogen (C-H) bonds by heavier atoms. A typical candidate is perfluorinated polymer, in which the carbon-hydrogen bonds are replaced with carbon-fluorine (C-F) bonds to shift the high absorption in the telecommunication windows at around 1300 nm and 1500 nm to the longer wavelength range and consequently reduce the inherent fiber attenuation in the telecommunication windows. In recent times, one of the intensively investigated perfluorinated polymers is the cyclic transparent optical polymer (CYTOP). Today, multimode graded-index optical fibers based on CYTOP with a typical core diameter of 50 μm are commercially available.” Zheng et al. further teaches on page 1, last paragraph, “Depending on the application, various types of POFs with specific characteristics can be fabricated by simply using different polymer materials with suitable doping.” One of ordinary skill in the art would have been motivated to combine the teaching of Zheng et al. with the modified system of Wang et al., Polley et al. and Sullivan et al. to make or choose plastic optical fiber with low loss and suitable application.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plastic optical fiber having a graded-index core made of a transparent carbon‒hydrogen bond-free perfluorinated polymer with dopant, as taught by Zheng et al., in the system of Wang et al., Polley et al. and Sullivan et al.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Polley et al. and Sullivan et al. as applied to claims 1, 3-4, 6, 8-9, 11 and 20 above, and further in view of Peng et al. (Peng et al., “Development of special polymer optical fibers and devices”, Proc. of SPIE, Vol. 5595, 2004).
Wang et al., Polley et al. and Sullivan et al. have been discussed above in regard to claims 1, 3-4, 6, 8-9, 11 and 20. The difference between Wang et al., Polley et al. and Sullivan et al. and the claimed invention is that Wang et al., Polley et al. and Sullivan et al. do not teach using specifically the particular wavelengths of 980, 1271, 1291, 1311, and 1331 nm. Peng et al. teaches in FIG. 1 that the fluorinated POF results from the preform method developed by Asahi Glass Co. and Keio University (curve 3 in green) produces lower loss than the extrusion method developed by OFS. The curve shows that the fluorinated POF by preform method has low loss in the wavelengths range around wavelengths with 980, 1271, 1291, 1311, and 1331 nm.  And it is understood that any wavelengths in the range can be chosen and the choosing of any particular wavelengths does not involve undue experimentation to verify their performance such as loss and non-linear effects. One of ordinary skill in the art would have been motivated to combine the teaching of Peng et al. with the modified system of Wang et al., Polley et al. and Sullivan et al. to choose wavelengths with low loss.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose wavelengths in the windows with low loss, as taught by Peng et al., in the modified system of Wang et al., Polley et al. and Sullivan et al.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. and Polley et al. as applied to claim 18 above, and further in view of Firecomms, “Robotic & Cobotic applications and the use of Plastic Optical Fiber”, 2019; provided in IDS filed 03/03/2020).
Wang et al. and Polley et al. have been discussed above in regard to claim 18. The difference between Wang et al. and Polley et al. and the claimed invention is that Wang et al. and Polley et al. do not teach that the robotic arm comprises first through L-th arm links rotatably coupled in series and an end effector movably coupled to the L-th arm link, where L is an integer equal to or greater than 2; the transmitter, first sensor, receiver, and first motion actuator are mounted to the L-th arm link; and the first motion actuator is configured to actuate motion of the end effector relative to the L-th arm link. Firecomms teaches on page 6 a robotic arm with L arm links where sensors are attached to the L-th arm link. One of ordinary skill in the art would have been motivated to combine the teaching of Firecomms with the modified system of Wang et al. and Polley et al. to apply the communication modified scheme of Wang et al. and Polley et al. to a robotic arm with L arm links because this kind of robotic arms are widely used in manufacturing industries.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the modified communication scheme of Wang et al. and Polley et al. to robotic arms with L arm links, as taught by Firecomms.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Polley et al. and Firecomms as applied to claim 12 above, and further in view of Sullivan et al. (U.S. Patent Application Pub. 2002/0145113 A1).
Wang et al., Polley et al. and Firecomms have been discussed above in regard to claim 12. The difference between Wang et al., Polley et al. and Firecomms and the claimed invention is that Wang et al., Polley et al. and Firecomms do not teach that the transmitter comprises first through M–th transmit channels capable of converting electrical signals respectively received from the first through M–th sensors into first through M–th optical signals having first through M–th wavelengths respectively, each transmit channel having a data rate capability of at least 20 gigabits per second; and the receiver comprises first through N–th receive channels capable of converting first through N–th received optical signals having the first through N–th wavelengths respectively, each receive channel having a data rate capability of at least 20 gigabits per second, into electrical signals sent to the first through N–th motion actuators. First, Wang et al. teaches in paragraphs [0049] and [0089] multiple sensors and in paragraph [0062] any suitable number of communication modules. Second, Sullivan et al. teaches in FIG. 2 and FIG. 5 wavelength division multiplexing (WDM) technique for supporting multiple wavelength channels. One of ordinary skill in the art would have been motivated to combine the teaching of Sullivan et al. with the modified system of Wang et al., Polley et al. and Firecomms because WDM technique allows a single fiber to carry multiple channels one for each sensor.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use WDM technique to support multiple wavelength channels, as taught by Sullivan et al., in the modified system of Wang et al., Polley et al. and Firecomms.
Regarding claim 14, Sullivan et al. teaches in FIG. 5 multiplexer 295 and demultiplexer 297.
Regarding claim 15, Sullivan et al. teaches in paragraph [0029] distributed-feedback laser and in FIG. 4A and paragraph [0030] photodiode 320.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. and Polley et al. and Firecomms as applied to claim 12 above, and further in view of Tee et al. (U.S. Patent Application Pub. 2020/0333881 A1).
Wang et al., Polley et al. and Firecomms have been discussed above in regard to claim 12. The difference between Wang et al., Polley et al. and Firecomms and the claimed invention is that Wang et al., Polley et al. and Firecomms do not teach a proximity sensor, a tactile sensor, a temperature sensor, a humidity sensor, and a pressure sensor. Tee et al. teaches in FIG. 1 a robotic arm/hand 110 with sensor 113. Tee et al. teaches in paragraph [0179] various sensors including proximity sensor, tactile sensor, temperature sensor, humidity sensor, and pressure sensor. One of ordinary skill in the art would have been motivated to combine the teaching of Tee et al. with the modified system of Wang et al., Polley et al. and Firecomms because the various sensors can collect important information for accurately control the robotic arm to response to the situation.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use various kinds of sensors, as taught by Tee et al., in the modified system of Wang et al., Polley et al. and Firecomms.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Polley et al. and Firecomms as applied to claim 12 above, and further in view of Zheng et al. (Zheng et al., “Investigating the Strain, Temperature and Humidity Sensitivity of a Multimode Graded-Index Perfluorinated Polymer Optical Fiber with Bragg Grating”, Sensors Vol. 18, Issue 5, MDPI, May 2018).
Wang et al., Polley et al. and Firecomms have been discussed above in regard to claim 12. The difference between Wang et al., Polley et al. and Firecomms and the claimed invention is that Wang et al., Polley et al. and Firecomms do not teach that the first and second gigabit plastic optical fibers each have a graded-index core made of a transparent carbon‒hydrogen bond-free perfluorinated polymer with dopant. However, the characteristics of a perfluorinated polymer optical fiber are well known. For example, Zheng et al. teaches on page 2, first paragraph, “ … substituting the hydrogen of the carbon-hydrogen (C-H) bonds by heavier atoms. A typical candidate is perfluorinated polymer, in which the carbon-hydrogen bonds are replaced with carbon-fluorine (C-F) bonds to shift the high absorption in the telecommunication windows at around 1300 nm and 1500 nm to the longer wavelength range and consequently reduce the inherent fiber attenuation in the telecommunication windows. In recent times, one of the intensively investigated perfluorinated polymers is the cyclic transparent optical polymer (CYTOP). Today, multimode graded-index optical fibers based on CYTOP with a typical core diameter of 50 μm are commercially available.” Zheng et al. further teaches on page 1, last paragraph, “Depending on the application, various types of POFs with specific characteristics can be fabricated by simply using different polymer materials with suitable doping.” One of ordinary skill in the art would have been motivated to combine the teaching of Zheng et al. with the modified system of Wang et al., Polley et al. and Firecomms to make or choose plastic optical fiber with low loss and suitable application.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plastic optical fiber having a graded-index core made of a transparent carbon‒hydrogen bond-free perfluorinated polymer with dopant, as taught by Zheng et al., in the system of Wang et al., Polley et al. and Firecomms.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. and Polley et al. as applied to claim 18 above, and further in view of Zheng et al. (Zheng et al., “Investigating the Strain, Temperature and Humidity Sensitivity of a Multimode Graded-Index Perfluorinated Polymer Optical Fiber with Bragg Grating”, Sensors Vol. 18, Issue 5, MDPI, May 2018).
Wang et al. and Polley et al. have been discussed above in regard to claim 18. The difference between Wang et al. and Polley et al. and the claimed invention is that Wang et al. and Polley et al. do not teach that the first and second gigabit plastic optical fibers each have a graded-index core made of a transparent carbon‒hydrogen bond-free perfluorinated polymer with dopant. Zheng et al. teaches plastic optical fiber and teaches on page 2, first paragraph, “ … substituting the hydrogen of the carbon-hydrogen (C-H) bonds by heavier atoms. A typical candidate is perfluorinated polymer, in which the carbon-hydrogen bonds are replaced with carbon-fluorine (C-F) bonds to shift the high absorption in the telecommunication windows at around 1300 nm and 1500 nm to the longer wavelength range and consequently reduce the inherent fiber attenuation in the telecommunication windows. In recent times, one of the intensively investigated perfluorinated polymers is the cyclic transparent optical polymer (CYTOP). Today, multimode graded-index optical fibers based on CYTOP with a typical core diameter of 50 μm are commercially available.” Zheng et al. further teaches on page 1, last paragraph, “Depending on the application, various types of POFs with specific characteristics can be fabricated by simply using different polymer materials with suitable doping.” One of ordinary skill in the art would have been motivated to combine the teaching of Zheng et al. with the modified system of Wang et al. and Polley et al. to make or choose plastic optical fiber with low loss and suitable application.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plastic optical fiber having a graded-index core made of a transparent carbon‒hydrogen bond-free perfluorinated polymer with dopant, as taught by Zheng et al., in the system of Wang et al., Polley et al. and Firecomms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl10 May 2022




/SHI K LI/Primary Examiner, Art Unit 2637